GOODE, J.
Appellant sued to obtain damages for breach of .a written contract between him and the firm of Baer, Seasongood,& Company, by which said firm employed him as a traveling salesman. His salary was fixed at thirty-six hundred dollars per year, payable three hundred dollars a month, and reasonable expenses while he was on the road. The agreement contained the following clause:
“It is further agreed that this contract shall terminate *288without notice, should the business of said Baer, Seasongood & Company cease, or be interrupted by death, fire, or from any- other cause, or in the event said W. A. Shelton should become incapacitated for the duties of traveling salesman.” The employment was to extend from the first day of December, 1891, to the first day of December, 1898. Shelton agreed to be in the city of St. Louis at such times as his services were required, in order to solicit trade which might visit the city 'during the spring and fall seasons.
Simon Seasongood, a member of the firm, died the first day of February, 1898. A termination of the firm of Baer, Seasongood & Company ensued. There was an administration sale, and a new firm, composed of the defendants, Adolph Baer and Louis B. Singer, was organized under the style of Baer, Singer & Company, who continued the business.
When Seasongood died, plaintiff was notified of the fact and came to St. Louis. He was informed by Stern, who was the credit man of the original firm, and continued in that place for the new firm, that there would be no change in the business. Plaintiff continued to work for Baer, Singer & Company, until he was discharged the twenty-fourth of September, 1898, for absenting himself for several days from his duties in St. Louis on a trip to Philadelphia, to seek employment. Before making this trip, he had endeavored to arrange a new contract for the coming year, but failed because his employers insisted on reducing his salary.
Plaintiff brought this action to recover his salary for September, October and November.
Ordinarily, the dissolution of a partnership by the death of a member, does not, ipso facto, terminate a contract of this kind; but the present agreement expressly provided that it should terminate without notice if the business of Baer, Seasongood & Company should cease, or be interrupted by death. That contingency happened and the employment un*289der the contract ended. No arrangement was made between plaintiff and the new firm, and while he continued his work at the same salary, he was engaged for no definite time. Nothing was proven tending to show a renewal by the defendants of the contract between plaintiff and Baer, Season-good & Company.
Inasmuch as this action is based on that written contract, the court properly gave a peremptory instruction in favor of the defendants. Booker v. Insurance Co., 8 Mo. App. 538. The judgment is affirmed.
All concur.